Citation Nr: 0211704	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a neurologic 
disability of the hands.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to secondary service connection 
for a right knee disability.

4.  Entitlement to an increased rating in excess of 30 
percent for residuals of a left total knee arthroplasty, for 
the period on and subsequent to November 1, 1999.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1958 to November 
1961.

Historically, by a December 1993 rating decision, the Waco, 
Texas, Regional Office denied service connection for a right 
knee disability secondary to the service-connected residuals 
of a left lateral meniscectomy.  Appellant was timely 
notified of that adverse decision later that month, but did 
not file a timely Notice of Disagreement therewith.  The 
December 1993 rating decision represents the last final 
decision of that issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Waco Regional Office, which, in part, denied service 
connection for a low back disability and a neurologic 
disability of the hands; denied reopening of a claim for 
service connection for a right knee disability secondary to 
the service-connected left knee disability; and confirmed a 
10 percent evaluation for residuals of a left lateral 
meniscectomy.  After an October 1987 Waco Regional Office 
hearing was held, the hearing officer rendered a decision 
which, in part, increased an evaluation for the service-
connected left knee disability, classified as residuals of a 
left lateral meniscectomy with residual chondromalacia and 
degenerative changes, from 10 percent to 20 percent, 
effective April 1, 1997.  In 1999, jurisdiction over the case 
was transferred to the Denver, Colorado, Regional Office 
(RO).  

By an October 1999 rating decision, the RO increased the 
evaluation for the service-connected left knee disability, 
classified as residuals of a left total knee arthroplasty, 
from 20 percent to 30 percent, effective November 1, 1999 
(after termination of a one-month temporary total 
convalescent rating, effective from September 23rd through 
October 31, 1998, and a one-year 100 percent schedular 
rating, effective November 1, 1998 through October 31, 1999).  

In June 2002, a "Travel Board" hearing was held before the 
undersigned Board Member.  During a prehearing conference at 
that hearing, the appellant and his representative withdrew 
other appellate issues (entitlement to service connection for 
hypertension and disabilities of the feet and shoulders, and 
an increased rating for the service-connected left knee 
disability, for the period prior to September 23, 1998), and 
limited the appeal to the issues delineated on the title page 
of this decision.  See June 2002 hearing transcript, at T.2.  

With respect to the left knee increased rating appellate 
issue, the Board in the decision herein has reframed that 
issue as entitlement to an increased rating in excess of 30 
percent for residuals of a left total knee arthroplasty, for 
the period on and subsequent to November 1, 1999, since the 
RO's grant of said one-month temporary total convalescent 
rating and one-year 100 percent schedular rating rendered 
moot that left knee increased rating issue, for the period 
between September 23, 1998 and November 1, 1999).  
Accordingly, the Board will render a decision herein on the 
issues as listed on the title page of this decision.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that a 
chronic, acquired low back disability was present in service 
or proximate thereto.  A chronic, acquired low back 
disability, including arthritis of the lumbosacral spine, was 
first medically shown more than three and a half decades 
after service.  

2.  The appellant's L5 pars interarticularis defect is a 
congenital or developmental defect.

3.  The appellant's lumbar spondylolisthesis and scoliosis 
have been medically attributed to genetic/congenital origin.  
There was no clinical evidence of the pathology in service.  
There is nothing to suggest that it started, or was made 
worse in service.

4.  It has not been shown, by competent evidence, that a 
chronic low back disability was caused by or was related to 
the service-connected left knee disability (the only 
disability for which service connection is currently in 
effect).

5.  It has not been shown, by competent evidence, that a 
chronic neurologic disability of the hands was present in 
service or proximate thereto.  A chronic neurologic 
disability of the hands, diagnosed as carpal tunnel syndrome, 
was first medically shown more than three and a half decades 
after service.  

6.  It has not been shown, by competent evidence, that a 
chronic neurologic disability of the hands was caused by or 
was related to a service-connected disability.

7.  By a December 1993 rating decision, service connection 
was denied for secondary service connection for a right knee 
disability.  Later that month, appellant was sent a copy of 
that adverse rating decision with his procedural and 
appellate rights, but he did not timely express disagreement 
with that rating decision.  

8.  Additional evidence submitted subsequent to said 
unappealed December 1993 rating decision, which denied 
secondary service connection for a right knee disability, 
when viewed in the context of all the evidence, does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

9.  The appellant's service-connected prosthetic left knee 
disability, for the period on and subsequent to November 1, 
1999, is manifested primarily by no more than mild left 
quadriceps atrophy, stable collateral ligaments, and flexion 
of the knee to 90 degrees with a lack of 5 degrees' 
extension.

10.  The left knee joint is not ankylosed, and there is no 
recent clinical evidence of severe joint instability, severe 
painful motion, or severe weakness in the affected extremity.

11.  There is no radiographic evidence of loosening or 
malalignment of the prosthetic knee replacement.  He is 
ambulatory, with no more than mild gait impairment.  He 
maintains employment as a high school athletic director and 
states that the disability does not interfere with employment 
or cause work absenteeism.


CONCLUSIONS OF LAW

1.  Chronic, acquired low back disability was not incurred in 
or aggravated by active peacetime service, nor may arthritis 
of the lumbosacral spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Appellant's L5 pars interarticularis defect is not a 
disease or injury for which VA compensation benefits may be 
awarded.  38 C.F.R. § 3.303(c) (2001).  

3.  Appellant's spondylolisthesis was not incurred in or 
aggravated by service and is congenital or genetic in origin 
suggesting it is not a disease or injury for which 
compensation could be awarded.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(c) (2001).  

4.  Chronic low back disability was not proximately due to or 
the result of the service-connected left knee disability.  38 
C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 
(1995).

5.  Chronic neurologic disability of the hands was not 
incurred in or aggravated by active peacetime service, nor 
may carpal tunnel syndrome be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

6.  Chronic neurologic disability of the hands was not 
proximately due to or the result of the service-connected 
left knee disability.  38 C.F.R. § 3.310(a) (2001); Allen. 

7.  Evidence received subsequent to the unappealed December 
1993 rating decision, which denied secondary service 
connection for a right knee disability, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2001); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

8.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left total knee arthroplasty, for the 
period on and subsequent to November 1, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5055, 5256, 5260, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  

The Board finds that appellant and his representative were 
knowledgeable regarding the necessity of competent evidence 
showing that said claimed back, hands, and right knee 
disabilities were related to service or to the service-
connected left knee disability, and the necessity to submit 
new and material evidence to reopen the right knee secondary 
service connection claim.  See, in particular, the December 
1998 Statement of the Case and subsequent Supplemental 
Statements of the Case, which set out the applicable 
evidence, the applicable legal theories, laws, and 
regulations governing service connection, the provisions of 
38 C.F.R. § 3.156(a) pertaining to the need for "new and 
material" evidence to reopen said claim at issue, and the 
reasons for denial of said claims.  Also, an April 2001 
letter was sent informing appellant and his representative of 
the Veterans Claims Assistance Act of 2000 and its 
applicability.  

The evidentiary record includes service medical records and 
post-service clinical records relied upon by the agency of 
original jurisdiction in denying the service connection 
claims at issue.  The relevant evidence includes relevant 
rating decisions, including the December 1993 adverse final 
rating decision, and other pertinent evidence.  With respect 
to the left knee increased rating issue, a comprehensive 
medical history and detailed relevant clinical findings over 
the years are documented in the medical evidence.  There are 
recent VA medical records and VA orthopedic and neurologic 
examinations have been conducted, including medical opinion 
rendered as to the etiology of the claimed back, hands, and 
right knee disabilities.  Said clinical records and 
examinations are sufficiently detailed and comprehensive 
regarding the nature and current severity of the service-
connected left knee disability at issue and provide a clear 
picture of all relevant symptoms and findings.  Additionally, 
appellant has had an opportunity to submit medical records 
and other documents, and has testified at a Regional Office 
hearing and at a recent Board hearing on said appellate 
issues.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
specific competent evidence that might prove to be material 
concerning said appellate issues.  See the Veterans Claims 
Assistance Act of 2000.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it does not appear that there is any 
competent evidence indicating that appellant's disabilities 
of the back and hands are related to service or to the 
service-connected left knee disability.  With respect to the 
right knee secondary service connection claim, new and 
material evidence has not been submitted to reopen that 
claim, as will be explained in detail below.  It appears that 
such duty to assist provisions requiring examinations or 
medical opinions are dependent on whether "new and 
material" evidence has been submitted to reopen the claim.  
See, in particular, 38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. 
§ 5108 (West 1991).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues on appeal.  As 
there is no indication that there is additional evidence that 
could or should be obtained, more specific notice as to which 
party should procure which evidence is not indicated.


I.  Service Connection for a Low Back Disability and a 
Neurologic Disability of the Hands

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131. 

Congenital or development defects are not diseases or 
injuries for which service connection may be granted.  38 
C.F.R. § 3.303(c).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and degenerative arthritis or organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.


A.  Service Connection for a Low Back Disability

Neither the appellant's service medical records nor post-
service clinical records proximate to service reveal any 
complaints, findings, or diagnoses pertaining to a back 
disability or history of back trauma.  The earliest post-
service clinical evidence of a low back disability was not 
until the mid-1990's, more than three and a half decades 
after service, when VA outpatient treatment records indicated 
that he had back pain.  On November 1997 VA orthopedic 
examination, appellant alleged that the onset of his back 
pain was several years earlier (which would still place its 
onset approximately three decades after service).  It is 
significant that gait was described as normal on that 
examination and other clinical records dated earlier did not 
indicate any gait abnormalities.  See, for example, a 
September 1993 VA orthopedic examination report, which 
described gait as good although he wore a left knee brace and 
had slight ligamentous laxity of that knee.  

On November 1997 VA orthopedic examination, x-rays of the 
lumbar spine showed degenerative arthritic changes, L5 pars 
interarticularis defect, and 1st degree spondylolisthesis.  
Scoliosis of the back was clinically noted on that 
examination.  Significantly, the examiner opined that the 
lumbar spine degenerative changes were of primary origin, and 
were not related to the left knee disability; and that the L5 
pars interarticularis defect and 1st degree spondylolisthesis 
were of genetic origin.  In Smith v. Derwinski, 1 Vet. App. 
235, 236 (1991), the United States Court of Appeals for 
Veterans Claims (Court) stated that:

Spondylolisthesis is defined as 
[']forward displacement of one vertebra 
over another, usually of the fifth lumbar 
over the body of the sacrum, or of the 
fourth lumbar over the fifth, usually due 
to a developmental defect in the pars 
interarticularis.['] Dorland's 
Illustrated Medical Dictionary 1567 (27th 
ed. 1988)....  Spondylolysis is not the 
same disorder as spondylolisthesis.  
Spondylolysis is defined as a 
[']dissolution of a vertebra; a condition 
marked by platyspondylis, aplasia of the 
vertebral arch, and separation of the 
pars interarticularis.['] Dorland's at 
1567.  Platyspondylis is a [']congenital 
[present at birth] flattening of the 
vertebral bodies,['] Id. at 111, and 
aplasia is a [']lack of development of an 
organ or tissue, or of the cellular 
products from an organ or tissue.['] Id. 
at 1308.

Given the post-service radiographic evidence of pars 
interarticularis separation, the post-service VA medical 
opinion as to its genetic etiology, and the definition of 
spondylolysis as stated in Smith, the appellant's pars 
interarticularis separation is a congenital or developmental 
defect.  Congenital or developmental defects, however, as 
such, are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Congenital or 
developmental diseases, but not defects, may be aggravated by 
service, warranting service connection.  VA O.G.C. Precedent 
82-90 (July 18, 1990).  In that VA General Counsel Opinion, 
the term "disease" was characterized as "any deviation 
from or interruption of the normal structure or function of 
any part, organ or system of the body that is manifested by a 
characteristic set of symptoms or signs and whose etiology, 
pathology and prognosis may be known or unknown."  The term 
"defect" was defined as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  It is thus apparent that spondylolysis (pars 
interarticularis separation) is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature, and therefore, a defect rather than a disease.

While the presumption of aggravation applies to a preexisting 
injury or disease, the appellant's pars interarticularis 
separation is a congenital or developmental defect, not a 
disease or injury; therefore, the presumption of aggravation 
does not apply, nor may this congenital or developmental 
defect be aggravated by service.  38 U.S.C.A. § 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303(c), 3.306 (2001); and 
VA O.G.C. Precedent 82-90.  Service connection can be granted 
for superimposed pathology added to a congenital or 
developmental defect.  Id.  

In Smith, it was indicated that spondylolisthesis is defined 
as forward displacement of a vertebra over another, usually 
of the fifth lumbar over the body of the sacrum, usually due 
to a developmental defect in the pars interarticularis.  
Although the evidentiary record indicates that appellant 
played football during service, the service medical records 
do not show any clear-cut injury to the back.  Moreover, 
spondylolisthesis was not medically shown in service or for 
more than three decades after service, and appellant did not 
manifest any back symptoms in service indicative of 
aggravation of the preexistent spondylolisthesis.  Although 
spondylolisthesis was initially radiographically detected on 
said 1997 VA examination, the examiner unequivocally opined 
that the spondylolisthesis was genetic in origin as was the 
underlying pars interarticularis defect.  That examiner also 
opined that appellant's back disability was not related to 
the service-connected left knee disability, on the grounds 
that lumbar spine degenerative changes were primary in 
origin.  

Although an April 1999 VA physical therapy clinical record 
noted that appellant had low back pain since a September 1998 
total knee arthroplasty, this does not constitute a medical 
opinion as to the etiology of any back disability but merely 
discusses symptoms.  On November 1999 VA examination, 
appellant's gait was described as only mildly antalgic.  May 
2000 private MRI/radiographic studies of the lumbar spine 
showed severe degenerative disc disease, pars 
interarticularis defects, and spondylolisthesis.  On February 
2001 VA orthopedic examination, the examiner described 
appellant's thoracolumbar scoliosis as congenital.  However, 
thoracolumbar scoliosis was not medically detected in service 
or for more than three decades after service, and appellant 
did not manifest any back symptoms in service indicative 
scoliosis.  That examiner also opined that appellant's back 
disability was not related to the service-connected left knee 
disability, on the grounds that "current findings are 
compatible with osteoarthritis and degenerative changes 
throughout the body compatible with the patient's age and 
thoracolumbar scoliosis...."  On February 2001 VA neurologic 
examination, the examiner also opined that the lumbosacral 
spine disorder was not related to the left knee disability. 

Appellant essentially contends that the service-connected 
left knee disability caused strain on the spine.  While the 
Board has considered the statements and testimony by 
appellant and/or his spouse, these do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).  

Thus, the Board concludes that the medical evidence clearly 
indicates that the pars interarticularis separation initially 
clinically shown post service was a congenital or 
developmental defect, and therefore, is not a disorder that 
can be compensated under the law.  Additionally, the 
spondylolisthesis and scoliosis were of genetic/congenital 
origin as unrebutted VA medical opinion stated, and were not 
aggravated by service or the service-connected left knee 
disability, particularly since there were no in-service back 
symptoms and the service-connected left knee disability has 
not been clinically shown to have resulted in significant 
gait impairment.  Furthermore, any chronic acquired back 
disability, including degenerative arthritis, was initially 
clinically shown decades after service and has not been shown 
by competent evidence to be related to either service or the 
service-connected left knee disability.  Consequently, the 
Board concludes that the negative evidence outweighs any 
positive evidence as to the etiology of appellant's low back 
disability, for the aforestated reasons.  Therefore, service 
connection for a low back disability is not warranted under 
any applicable legal theory.  


B.  Service Connection for a Neurologic Disability of the 
Hands

Neither the appellant's service medical records nor post-
service clinical records proximate to service reveal any 
complaints, findings, or diagnoses pertaining to a neurologic 
disability of the hands.  The earliest post-service reference 
to a neurologic disability of the hands was not until the 
late 1990's, more than three and a half decades after 
service, when appellant alleged experiencing such 
symptomatology.  In a June 2000 written statement, appellant 
attributed such symptomatology to a bilateral shoulder 
condition.  On February 2001 VA neurologic examination, 
appellant reported that the numbness of the hands would 
typically occur with driving or computer work; that his 
current administrative-type job that began in September 2000 
requires his working on a computer and at a desk most of the 
day; that the symptoms dated back two or three years; and 
that numbness was diffuse in the hands and involved all the 
fingers.  The pertinent diagnosis was carpal tunnel syndrome 
in the hands.  

While the Board has considered the statements and testimony 
by appellant and/or his spouse, these do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991).  

Thus, the Board concludes that based on the entire 
evidentiary record, any chronic neurologic disability of the 
hands was initially clinically shown more than three and a 
half decades after service and has not been shown by 
competent evidence to be related to either service or the 
service-connected left knee disability.  Consequently, the 
Board concludes that the negative evidence outweighs any 
positive evidence as to the etiology of appellant's 
neurologic disability of the hands, for the aforestated 
reasons.  Therefore, service connection for neurologic 
disability of the hands is not warranted under any applicable 
legal theory.  



II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Secondary Service Connection 
for a Right Knee Disability

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to secondary service connection for a right knee 
disability, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The December 
1993 rating decision, which denied service connection for a 
right knee disability secondary to the service-connected left 
knee disability, is final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; 
Manio, supra; Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994).  Parenthetically, appellant has not argued any 
other legal basis for attacking that final rating decision.  

The evidence previously considered in the December 1993 
rating decision, which denied secondary service connection 
for a right knee disability, included numerous post-service 
clinical records dated from 1964 to the mid-1980's, 
pertaining to a left, not right, knee disability (including 
left knee degenerative changes and a partial left lateral 
meniscectomy performed in July 1983).  VA outpatient 
treatment records indicated that the earliest post-service 
clinical evidence of a right knee disability was not until 
1986, when appellant reported that he had initially noticed 
right knee pain while kneeling down two months earlier.  
Possible right medial meniscal tear was assessed.  VA 
hospitalization records indicated that in June 1987, he 
underwent arthroscopy with debridement of the posterior third 
of the right medical meniscus, for diagnosed right posterior 
horn medial meniscal tear.  Significantly, he reported that 
while squatting approximately one year earlier, he had had 
sharp right knee pain and an inability to fully extend the 
knee.  Degenerative joint disease of the knees was assessed 
in April 1988.  

On September 1993 VA orthopedic examination, appellant's gait 
was clinically described as good, although he wore a left 
knee brace.  Significantly, the examiner opined that there 
was no relationship between "the complaints of the right 
knee and the 1960 injury of the left knee."  Based on the 
evidence then of record, the December 1993 rating decision 
denied secondary service connection for a right knee 
disability.  

The evidence received subsequent to said December 1993 rating 
decision is not new and material.  Statements by appellant 
and his spouse, including testimony at an October 1987 Waco 
Regional Office hearing and June 2002 Travel Board hearing, 
essentially reiterate previously considered allegations with 
respect to the claimed disability; and therefore do not 
constitute "new and material" evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Additionally, any 
testimony by appellant that medical personnel stated that the 
right knee disability was related to the service-connected 
disability would constitute hearsay evidence and does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  A November 1997 VA 
orthopedic examination report included medical opinion that 
right knee degenerative arthritis was of primary origin and 
not related to the in-service left knee injury.  Although an 
April 1999 VA physical therapy clinical record noted that 
appellant had low back pain since a September 1998 total knee 
arthroplasty with increasing right knee pain, this does not 
constitute a medical opinion as to the etiology of any right 
knee disability but merely discusses symptoms.  Additionally, 
a February 2001 VA orthopedic examination report included 
medical opinion that right knee degenerative changes were not 
related to the in-service left knee injury or the total knee 
arthroplasty, but rather were consistent with the aging 
process because there were degenerative changes throughout 
the body.  

The critical point is that the competent evidence submitted 
subsequent to said December 1993 rating decision is either 
duplicative of evidence previously considered by the Board or 
is irrelevant, since such evidence does not in any way relate 
appellant's right knee disability to the service-connected 
left knee disability.  The Board has considered appellant's 
contentions and testimony.  However, lay assertions of 
medical causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to the 
December 1993 rating decision, which denied the right knee 
secondary service connection claim, when viewed in the 
context of all the evidence, is cumulative or duplicative; 
does not bear directly and substantially upon the specific 
matter under consideration; and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Since new and material evidence has not been 
submitted, the claim for secondary service connection for a 
right knee disability is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


III.  An Increased Rating in Excess of 30 Percent for 
Residuals of a Left Total Knee Arthroplasty, for the Period 
on and Subsequent to September 23, 1998

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's left prosthetic knee 
disability in the context of the total history of that 
disability, with emphasis on the pertinent period in 
question, particularly as that disability affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, as the Court stated in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994), "[w]here...an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern."

Appellant's service medical records reveal that he sustained 
an in-service left knee injury while playing football and 
underwent medial collateral ligament repair and excision of a 
torn lateral meniscus.  Post-service clinical records 
indicated that he developed left knee arthritis with 
ligamentous laxity and in 1983, an arthroscopy with partial 
lateral left meniscectomy was performed.  On September 23, 
1998, appellant underwent a left total knee arthroplasty.  

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.

It is reiterated that by an October 1999 rating decision, the 
evaluation for the service-connected left knee disability, 
classified as residuals of a left total knee arthroplasty, 
was increased from 20 percent to 30 percent, effective 
November 1, 1999 (after termination of a one-month temporary 
total convalescent rating, effective from September 23rd 
through October 31, 1998, and a one-year 100 percent 
schedular rating, effective November 1, 1998 through October 
31, 1999).  See Code 5055.  

On November 1999 VA orthopedic examination, appellant 
divulged that the left knee replacement had helped him and 
that overall, the knee was functioning well.  His complaints 
included some left prosthetic knee decreased motion, 
activity-related pain, thigh fatigability, occasional giving 
way, and pain at night.  Clinically, well-healed surgical 
scarring was noted.  The prosthetic left knee lacked 5 
degrees' extension and exhibited 120 degrees' flexion.  
Collateral ligaments were stable and no effusion/infection 
was noted.  Significantly, quadriceps atrophy, fatigability, 
and antalgic gait were each described as only mild.  There 
was increased pain with flexion/extension on resistance.  The 
examiner commented that an additional 10 degrees loss of 
range of motion on knee flexion was apparent.  It is 
significant that x-rays of the prosthetic left knee showed 
normal alignment with no evidence of loosening; and that the 
diagnosis was left total knee replacement with mild 
restriction of motion and pain.  

On more recent February 2001 VA orthopedic examination, 
appellant's complaints included arthritic pain in various 
joints including the left knee and occasional 
swelling/stiffness with standing for any very long period.  
It is significant that he reportedly was currently employed 
as a high school athletic director; and that the examiner 
noted that ranges of motion were within functional limits (to 
90 degrees) compatible for a joint replacement and that 
appellant was able to engage in independent activities of 
daily living.  The prosthetic left knee exhibited negative 5 
degrees' extension and 90 degrees' flexion.  Left knee 
surgical scars measuring 25 cm. and 8 cm., respectively, were 
described as well-healed, nontender, nonulcerated, 
nonadherent, nondepressed, and nondisfiguring.  He was able 
to squat with functional ability, albeit slowly and carefully 
due to the total knee arthroplasty.  Significantly, there was 
no left quadriceps atrophy, effusion, excessive fatigability, 
weakness, pain, or incoordination; and gait was described as 
within normal limits with symmetrical swing and stance phase 
and good ankle, knee, and hip motion.  The examiner stated 
that limitation of flexion and extension and discomfort were 
controlled on medication and that there was no significant 
leg length discrepancy.  It is also significant that x-rays 
of the prosthetic left knee showed normal alignment with no 
evidence of loosening.  

On February 2001 VA neurologic examination, appellant stated 
that his current medical problems did not interfere with his 
current job nor caused him to miss any work.  

Testimony by appellant and his spouse at a recent June 2002 
Travel Board hearing has also been considered.  

While appellant had decreased left quadriceps atrophy, 
fatigability, and antalgic gait on November 1999 VA 
orthopedic examination, these were clinically described as no 
more than mild with no ligamentous laxity; and no gait 
dysfunction was clinically elicited on more recent February 
2001 VA orthopedic examination.  Furthermore, severely 
painful motion or severe weakness in the affected extremity 
was not described in the recent medical evidence.  It is also 
significant that x-rays of the prosthetic left knee showed 
normal alignment with no evidence of loosening.  
Additionally, the recent VA examinations and other records 
indicate that he maintained employment as a teacher for years 
and currently is a high school athletic director, and does 
not experience any work absenteeism due to the prosthetic 
knee joint.  This degree of impairment cannot reasonably be 
characterized as indicative of residuals consisting of severe 
painful motion or weakness in the affected extremity.  Thus, 
an evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5055, since chronic residuals from the left 
total knee replacement cannot reasonably be described as more 
nearly approximating a severe level of disability for the 
period in question, for the aforestated reasons.

Since the appellant's prosthetic left knee joint is not 
ankylosed and retains considerable ranges of motion, a higher 
evaluation would not be warranted under Diagnostic Code 5256 
for ankylosis of the knee.  The currently assigned 30 percent 
evaluation is the maximum evaluation assignable under 
Diagnostic Code 5260 for limitation of flexion, and therefore 
a higher evaluation would not be warranted under Diagnostic 
Code 5260.  Limitation of extension of either leg to 20 
degrees warrants a 30 percent evaluation.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees or more.  38 C.F.R. Part 4, Code 5261.  Since the 
recent clinical evidence reflects limitation of extension of 
the left prosthetic knee joint to less than 0 degrees (5 
degrees' hyperextension), a higher evaluation under 
Diagnostic Code 5261 would not be warranted.

Malunion of the tibia and fibula of either lower extremity 
warrants a 30 percent evaluation when the disability results 
in marked knee or ankle disability.  Nonunion of the tibia 
and fibula of either lower extremity warrants a 40 percent 
evaluation if there is loose motion requiring a brace.  38 
C.F.R. Part 4, Code 5262.  The recent radiographic findings 
do not reveal loosening of the prosthetic left knee 
components.  Further, there is no recent clinical evidence of 
nonunion of the tibia and fibula.  Therefore, a higher 
evaluation under Diagnostic Code 5262 would not be in order.

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), relate to 
functional loss due to pain, weakness or other 
musculoskeletal pathology, Diagnostic Code 5055 sets forth 
criteria that specifically include painful motion and 
weakness.  As previously discussed, the Board has weighed the 
credible evidence and provided detailed reasons for 
concluding that the residuals of the left total knee 
arthroplasty are productive of considerably less than severe 
"functional loss due to pain and weakness" for the period 
in question.  

The Board concludes that the currently assigned 30 percent 
evaluation adequately compensates the appellant for the 
degree of impairment shown by the residuals of left total 
knee replacement for the period in question; and these 
residuals do not more nearly approximate the criteria for the 
next higher evaluation, for the aforestated reasons.  An 
extraschedular evaluation is not for consideration for the 
period in question, since the evidence does not show that the 
service-connected left knee disability presents such an 
unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization, as to render the regular schedular standards 
impractical.  38 C.F.R. 3.321(b)(1).  He has not been 
recently hospitalized for that disability, and he is 
ambulatory and maintains employment as a high school athletic 
director.  Since the preponderance of the evidence is against 
allowance of this issue on appeal, the benefit-of-the-doubt 
doctrine is inapplicable.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability or a neurologic 
disability of the hands is denied.  New and material evidence 
has not been submitted to reopen a claim of entitlement to 
secondary service connection for a right knee disability, 
and, therefore, that claim is denied.  An increased rating in 
excess of 30 percent for residuals of a left total knee 
arthroplasty, for the period on and subsequent to November 1, 
1999, is denied.  The appeal is denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

